       Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                PLAINTIFF

VS.                              CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                       DEFENDANTS

EMILY MCCLENDON, ET AL.                                                INTERVENORS

      Intervenors’ Response to JNPSD’s Third Annual Facilities Status Report
       Come the intervenors, by and through their attorneys John W. Walker, P.A.,

Robert Pressman, and Austin Porter Jr., d/b/a PORTER LAW FIRM, and for

their response to the Jacksonville North/Pulaski School District’s third annual

facilities status report, they make the following:

       [1.] JNPSD’s Deficient Report

       The JNPSD facilities relief granted by the Court on September 25, 2018 twice
stated a reporting requirement. The Court first wrote: “By July 1st each year starting
in 2019, JNPSD must file a facilities report to the Court.” Doc. 5445 at 7. And later:
JNPSD “ . . . obligation to file a progress report by 1 July 2019, and each year
thereafter, until it completes its facilities plan.” 5445 at 20. JNPSD’s initial report
of July 1, 2019 evidenced recognition that reporting should address all incomplete
projects. See 5500 at 1-3 (high school); at 4-6 (middle school); at 6-7 (Dupree and
Pinewood replacement); at 9 (Taylor and Bayou Meto replacements). The second
annual report was also complete in this sense. See Doc. 5651 at 1-3 (7-1-20).
       JNPSD filed its third “Status Report” on July 1, 2021. Docs. 5731 and 5731-
1. Its two sections address only the “Jacksonville Middle School” and the

                                           1
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 2 of 11




“Elementary School Replacement for Pinewood and Dupree Elementary Schools.”
The report is incomplete and inadequate, because there is no mention of the Taylor
and Bayou Meto elementary school projects. The Court has retreated from neither
its 2018 facility orders, nor its completion by 2026 expectation. This includes the
requirement that Taylor, the elementary school with the highest proportion of
African American students, and Bayou Meto be replaced by facilities “equal to the
. . . [Bobby Lester Elementary School] that opened in August 2018.” Doc 5445 at
7.
      Intervenors respectfully submit that JNPSD should have informed the Court
and Intervenors: [a] whether there is any change regarding the problematic Taylor
replacement, partnership funding picture; [b] the project completion dates JNPSD
now projects for each of the Taylor and Bayou Meto projects absent some curative
step[s]; and [c] what, if any, curative step[s] regarding the funding problem JNPSD
has identified and is planning to take without Court intervention, which will result
in completion of both replacement projects by 2026, or earlier.
      This response discusses the condition of Taylor Elementary School; JNPSD’s
descriptions, over time, of the partnership funding problem and characterizations of
the consequences; and Intervenor’s remedial suggestions. The Court’s Order of July
26, 2019, regarding the initial facility report, filed on July 1, 2019, specified that
any Intervenor objections were due by August 28, 2019, Doc. 5507. This response
to the third report draws upon that approximately 30-day time frame.
      [2.] Timely Replacement of Taylor Elementary School Is an Imperative
      As emphasized, Taylor is the elementary school with the highest proportion
of African American and other students of color. [Ints.’ H’g. Exh. 58] In the
September 2018 JNPSD ruling, the Court wrote: “The intervenors are right. Sixteen
years is just too long to make the children attending Taylor, about 70% of whom are
black, and Bayou Meto, more than 80% of whom are white, wait for facilities that
                                          2
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 3 of 11




are equal to other JNPSD elementary schools, especially the new one.” [5445 at 5]
There is consternation now; imagine its rightful level if Bayou Meto goes forward
on schedule, but Taylor does not.
       Recently, following initial review of the July 1st “Status Report,” Intervenors
secured the complete JNPSD 2021 Preliminary Facility Master Plan by a public
records request initiated by Lead McClendon monitor Rep. Joy Springer.            The
district’s new Superintendent, Dr. Jeremy Owoh, reported that it had been furnished
to the state by the February 1, 2021 deadline. [Email to Ms. Springer on July 6,
2021] The Plan’s Tab 14 (“Capital Projects Planned”) includes a standard form on
the Taylor replacement project. (See Exhibit “A”). The “Project Justification” text
reads as follows:
      The main building of the Taylor ES was constructed in 1981 and has a
      building value of 22%. In 2025, the building value will be near 10%,
      and the school will be near the end of its anticipated life. Building
      systems for roof, HVAC, electrical, plumbing and site are in poor
      condition or need replacement as indicated on the district’s Tab 12
      condition ratings. Although the district originally planned to replace
      Taylor in the next decade, Federal Judge Price Marshall in a September
      25, 2018 ruling ordered the district to replace the school by 2026 with
      a new school comparable to Lester ES to provide equity for the
      district’s students. Judge Marshall noted the school would require state
      financial participation. Taylor ES has several significant issues that
      adversely affect adequacy of of educational instruction: 1) The open
      floor plan with partitions separating rooms makes it difficult to teach,
      learn, and test because of noise issues. 2) the student dining area is
      significantly undersized with POR required size of 4,275 square feet
      and actual size of 2,200 SF. This requires school to conduct five lunch
      periods beginning at 10:20 and many students are hungry at the
      beginning or end of the day. 3) The use of dispersed buildings (three
      portable buildings and the new multi-purpose building ) often places
      students in a condition that is not warm or dry. 4) The dispersed
      buildings and exterior classroom doors create security issues, and 5)
      “sick building” issues with school staff reporting respiratory illnesses


                                          3
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 4 of 11




      for staff and students. If a new school is built on another site, the new
      multi-purpose building can’t be used. [emphasis added]

      Based upon her trial testimony, Intervenors perceive that Ms. Loring, now
the former Taylor principal, could add strength to a renewed district effort to seek
early, full, partnership funding for a Taylor replacement. Testimony might well
address: impact of building condition on the ability to attract and retain an
experienced staff (she testified as to inexperienced staff); “sick building” impact on
staff and student absences, and concomitantly achievement; very poor student test
scores; many students requiring extraordinary support; only school in the system
providing the CBI program, providing daily living skills to severely handicapped
students.
      The 2021 Master Plan Tab 14 form for the Bayou Meto project is attached
herein as Exhibit “B”. Its text regarding building systems is the same as that for
Taylor. Its main structures are identified as older than those at Taylor; however,
there is no text paralleling the 1)-5) portion of the Taylor form.

      The Court has repeatedly described the merit of JNPSD’s overall facility
program. E.g., 5730 at 5. This notwithstanding, Intervenors’ team can not be
expected “to take the current Taylor scenario lying down.” Counsel are required to
seek a compliant, just outcome with vigor.

      [3.] Taylor and Bayou Meto Events Over Time as Reported by JNPSD

      [a] JNPSD’s Initial Annual Facility Report, Doc. 5500 (7-1-19)

      In this initial report, the content regarding the Taylor and Bayou Meto
projects was brief and optimistic. Doc. 5500 at 9 (“With this new timeline, JNPSD
anticipates completing construction of a new Taylor Elementary School by August
2024 and a new Bayou Meto Elementary School by August 2025.”)

                                           4
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 5 of 11




      [b] JNPSD’s Interim Status Report, Doc. 5575 (3-3-20)

      This interim report identified problems arising from the Division of Public
School    Academic     Facility   and    Transportation’s    (DPSAFT)    preliminary
determination of what State Partnership funding may later be authorized for the
Taylor and Bayou Meto replacement projects. These amounts were only $1,385,017
for the Taylor project and $4,163,167 for the Bayou Meto project. DPSAFT
correspondence explained how these determinations were made. Doc. 5575 at 2-3.
      JNPSD wrote that “it is unlikely that JNPSD will be able to build [the Taylor]
project with the meager amount of Partnership funding” identified. 5575 at 3
(emphasis added). In contrast, JNPSD wrote that “It is likely that JNPSD will be
able to build [the Bayou Meto] project . . .” with “the amount of Partnership funding
that may become available.” 5575 at 4 (emphasis added).
      JNPSD also reported that its utilizing the first of the two           possible
administrative appeals of the initial DPSAFT determinations was not successful.
5575 at 4.
      [c] JNPSD’s Second Annual Facility report, Doc. 5651 (7-1-20)

      This report characterized the October 2019 DPASFT determinations this
way: Bayou Meto (JNPSD request “partially denied”); Taylor (JNPSD request
“denied all but a small percentage”). JNPSD reported that its second level appeal
was not successful. It added, citing Ark. Code Ann. § 6-21-814 , that the DPSAFT’s
decision was not subject to review under the Arkansas Administrative Procedure
Act. JNPSD also wrote, a year before its incomplete July 2021 report, “JNPSD is
assessing its options for further relief in this matter.” 5651 at 1-2.




                                           5
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 6 of 11




      [d] Excerpts from the JNPSD 2021 Preliminary FacilityMaster Plan

      One of the documents secured by the recent public records request is the
“[JNPSD] 2021-21 Preliminary Master Plan – Tab 6 Narrative” (13 pages). It
includes   a shorter section titled “2021 Preliminary Master Plan” (pages 11-13).
(See Exhibit “C”).
      Exhibit “C” provides the following summary of events and              JNPSD
conclusions..
      JNPSD anticipated partnership participation of $6,240,672 for the Taylor
project and $5,633,940 for the Bayou Meto project, a total of $11, 874,612. Instead,
DPSAFT approved $1,385, 017 for Taylor and $4,163,167 for Bayou Meto, a total
of $5,228,184. [C at 11, 12] JNPSD identified the shortfall as $6,327,000. [C at 12]
      JNPSD first wrote: “In summary, the significantly reduced estimated state
financial participation would not allow the district to satisfy its desegregation
obligation and the Federal Court directives to construct the two schools.” [C at 11;
emphasis added] JNPSD then wrote: “The shortfall will likely mean the District
can’t satisfy its desegregation obligation in the time required by Judge Marshall’s
September 2018 directive. [C at 12; emphasis added] Exhibit “C” concludes : “If
the Division does not provide replacement funding, then JNPSD will not be able to
complete the facilities master plan as presented to the federal court.” [C at 13;
emphasis added] The references to being unable to replace two schools and timing,
seemingly an allusion to the Court’s citing completion by “approximately 2026”
[5445 at 8], are noteworthy.
      JNPSD describes its efforts “exhaust[ing] all remedies within the State’s
Master Plan and Academic Facilities Partnership Program.” The process was
complete on June 3, 2020, with denial of an appeal by the Commission for Arkansas



                                         6
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 7 of 11




Public School Academic Facilities and Transportation. [C at 11-12] This was about
13 months ago.
      The 2021 document, Exhibit “C”, refers to Building Fund balances, stating
they “derive primarily from the community approved 7.6 mill increase in debt
service in February 2016 and a JNPSD voters approved bond restructuring and
millage extension in May 2019.” [At 13] There is reference to neither such efforts
in 2020 or 2021, nor identification of what mill increase for debt service would
suffice to allow generation of the additional $6,327,000 deemed necessary.
      The 2021 document also states:           “Moreover, Judge Marshall’s        order
specifically states that the State of Arkansas must contribute substantial funding
toward the replacement of schools.” [C at 13] JNPSD has not informed the Court
whether it views the portion of the 2018 ruling to which it refers [5445 at 2-3, 6] as
creating some form of enforceable State obligation. No motion has yet been filed.
      [4.] Facts Regarding the Jacksonville Middle School Project

      The reference to this project in the 3-page “2021 Preliminary Master Plan”
is problematic. It states: Judge Marshall’s directive stated that the District could not
proceed with Phase 2 additions at the High School or the Middle school until all
elementary schools are constructed. Since the Middle School is nearing the 850
student enrollment of Phase 1, the District includes a year Two project for the 2023-
2025 project funding cycle in this Preliminary Master Plan. “ [C at 12] Consistency
with the Court’s Order on the timing of this phase II project [5445 at 7] is not
addressed.
      Another matter concerning this project requires explanation. The full JNPSD
2021 Preliminary Master Plan in Tab 13 at pages 2-5 is a form regarding the Middle
School project. It estimates the cost of the middle school as “about $21.2 million.”
(See Exhibit “D “at 2, 3). The recent annual facility report cites “a current


                                           7
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 8 of 11




construction cost of about $26.4 million.” [5731 at 1] This is a $5.2 million
difference.
      [4.] JNPSD’s Affirmative Obligation; Remedy; and Need for a Hearing

      JNPSD posits that the current partnership funding approvals will allow it to
satisfy the Court’s Order and expectations for Bayou Meto, but not Taylor. The
district has   identified no curative step, or potentially curative step regarding
necessary funding. This situation exists a year after JNPSD informed the Court that
the “[district] is assessing its options for further relief in this matter.” JNPSD’s
silence extends to the alternative of seeking the necessary millage increase. JNPSD
has not fulfilled its affirmative obligation in this situation. See generally Green v.
County School Board, 391 U.S. 430, 438-39 (1968).
      The Court’s 2018 decision regarding JNPSD facility issues is instructive. It
evidences the district, Intervenors, and the Court all playing a role in the crafting of
a remedy. Doc. 5445 at 4-7; see also Doc. 5507 (7-26-19) (recognizing
appropriateness of Intervenors having right to file objections).
      Intervenors filed on April 2, 2020 a facilities status response, addressing in
part these JNPSD issues. Doc. 5583 at 1-5. Part [2] of that response at 4-5 is headed:
”Raising Funds Necessary to Fund a Federal Remedial Obligation.” Intervenors
direct the Court’s attention to that text discussing Liddell v. City of St. Louis, 731
F. 2d 1294, 1319-23 (8thCir. 1984) (en banc). At this stage, the relevant portion of
the decision identifies the remedy of requiring “submission of a referendum to the
voters for an increased operating levy . . . .” [At 1323] In this instance, it would be
an increase in the levy for debt service, necessary to raise the $6,327,000 or other
amount needed to complete both projects in a timely manner. JNPSD should inform
the Court and Intervenors of the amount in mills, or fraction of a mill, necessary to
accomplish this end.


                                           8
      Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 9 of 11




      Respectfully, the Court should order JNPSD to seek this millage increase, at
least twice if the first attempt is unsuccessful. A “this won’t work” prediction should
not be sufficient to deny this relief. Akin to the Court’s directing monthly meetings,
an order could appropriately require the parties’ good faith cooperative effort to
secure a successful outcome. In view of the state, in deciding on Bayou Meto
partnership funding, denying consideration of the multi-purpose building square
footage, it should    be possible to demonstrate advantage from passage of the
millage increase to two communities.
      Additionally, the Court can properly require JNPSD to address the potential
availability under Arkansas law of the fundraising approach approved in Missouri v.
Jenkins, 495 U.S. 51, 55-57 (1990).
                                        Conclusion

      Intervenors respectfully request that the Court schedule a hearing on this
important matter. In addition to the foregoing, the Court might consider requiring
JNPSD to address a renewed effort to seek full partnership funding for a Taylor
project. At various points, JNPSD filed materials regarding its effort to establish
Taylor funding eligibility. While this material evidenced reliance on the noise issue
in Taylor due to its original open space construction, it did not include the other
Taylor facility issues discussed in Part [2.] above. The issues cited seem to fit within
criteria identified in Ark Code Ann. § 6-20-2507(c) (2019 Code).


                                        Respectfully submitted,

                                        Austin Porter Jr., No. 86145
                                        PORTER LAW FIRM
                                        323 Center Street, Suite 1035
                                        Little Rock, Arkansas 72201
                                        Telephone: 501-244-8200

                                           9
     Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 10 of 11




                                       Facsimile: 501-372-5567
                                       Email: aporte5640@aol.com

                                       Robert Pressman
                                       22 Locust Avenue
                                       Lexington, MA 02421
                                       Telephone: 781-862-1955
                                       Email: pressmanrp@gmail.com

                                       Shawn G. Childs
                                       Lawrence A. Walker
                                       JOHN W. WALKER, P.A.
                                       1723 S. Broadway
                                       Little Rock, Arkansas 72206
                                       Telephone: 501-374-3758
                                       Facsimile: 501-374-4187

                                       johnwalkeratty@aol.com
                                       schilds@gabrielmail.com
                                       lwalker@jwwlawfirm.com

                                       ATTORNEYS FOR INTERVENORS



                         CERTIFICATE OF SERVICE
      I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading
was electronically filed with the Clerk of the United States District Court for the
Eastern District of Arkansas, on this 29th day of July 2021, by using the CM/ECF
system, which is designed to send notification of such filing to the following person:
M. Samuel Jones III.                          Scott P. Richardson
Devin R. Bates                                McDaniel, Richardson & Calhoun PLLC
MITCHELL, WILLIAMS, SELIG,                    1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                        Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201                   scott@mrcfirm.com


                                         10
     Case 4:82-cv-00866-DPM Document 5735 Filed 07/29/21 Page 11 of 11




sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com


                                           Austin Porter Jr.




                                      11
